internal_revenue_service number release date index number ----------------------- ------------------------------------------------ -------------------- ----------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number -------------------- refer reply to cc tege eb ec plr-124111-06 date date legend corporation a date x date y date z dollar_figureq dollar_figurer x dear ----------------- -------------------- ------------------ ---------------------- --------------------- ------------------ --------- --------- ----------- this letter responds to your request dated date for a ruling under sec_162 of the internal_revenue_code the facts represented by corporation are as follows corporation is a publicly-held corporation in connection with corporation’s initial_public_offering of stock corporation established a stock incentive plan plan pursuant to the plan 90x shares of corporation’s common_stock initially were authorized for issuance and reserved for purchase upon exercise of options granted subject_to adjustments for changes in capitalization the plan provides that no plr-124111-06 participant may receive stock_options for more than 15x shares of common_stock in the aggregate per calendar_year subject_to adjustments for changes in capitalization on date x corporation hired a as president and chief_executive_officer corporation granted a non-statutory stock_options to purchase 6x shares of its common_stock at an exercise price of dollar_figureq per share original options corporation did not issue the original options to a under the plan the exercise price of the original options was equal to the fair_market_value of corporation’s stock on date x the original options were scheduled to vest over to year periods in accordance with a pre-determined vesting schedule provided a remained employed by corporation and were subject_to partial or full acceleration of vesting under certain circumstances on date y corporation effected a two for one stock split through a stock_dividend corporation proportionally adjusted the original options pursuant to their terms so that they became options to purchase 12x shares of common_stock at an exercise price of dollar_figureq following the stock split on date z corporation canceled the original options and immediately re- granted to a options to purchase 12x shares new options under the plan the new options had the same exercise price dollar_figureq vesting schedule and vesting commencement_date as the original options on the date the new options were granted corporation’s stock price was dollar_figurer which is less than the exercise price of the new options the purpose of the cancellation and re-grant was to bring a’s options under the terms and conditions of the plan including the plan’s individual annual grant limitation to better align a’s compensation with the stockholder approved limitations and to qualify the options as performance-based compensation under sec_162 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that in the case of any publicly-held corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year with respect to such employee exceeds dollar_figure under sec_1_162-27 of the income_tax regulations the dollar_figure deduction limitation does not apply to qualified_performance-based_compensation sec_1_162-27 provides that compensation attributable to a stock_option or a stock_appreciation_right is deemed to satisfy the requirements for qualified_performance-based_compensation if the grant or award is made by the compensation committee the plan under which the option or right is granted states the maximum number of shares with respect to which options or rights may be granted during a sec_1_162-27 provides that compensation attributable to a stock plr-124111-06 specified period to any employee and under the terms of the option or right the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant or award option or stock_appreciation_right does not satisfy the requirements for qualified_performance-based_compensation to the extent that the number of options granted exceeds the maximum number of shares for which options may be granted to the employees as specified in the plan sec_1_162-27 further provides that if an option is canceled the canceled option continues to be counted against the maximum number of shares for which options may be granted to the employee under the plan based on the facts represented by corporation we rule that i because the original options were not issued pursuant to the plan the original options do not count for purposes of determining whether the new options which were granted under the plan exceed the maximum number of shares that can be granted during a specified period to any employee for purposes of sec_1 e vi a ii because the original options were not issued pursuant to the plan the original options are not treated as canceled options for purposes of sec_1 e vi b that count against the maximum number of options that can be granted to an employee during a specified period except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william c schmidt senior counsel executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities
